Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 07/25/2022 for the application No. 16/973,024.  Claims 1-13 are currently pending and have been examined. Claims 1-13  have been rejected as follow,

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-13 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “when a service providing condition which relates to the route information,  is satisfied by the route information, providing a service associated with the service providing condition to users of the two or more moving units based on the route  information and the position information”.
The “providing ”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing a service like advertisement or a coupon to users of moving units.
Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “receiving route information indicative of respective moving route of a plurality of moving units each of which comprises an auto operation function; receiving position information indicative of current position of each of the plurality of moving units”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“route information receiver ”,  from the instant disclosure, 
“The position information obtaining means 11 obtains the current
position of the user terminal 1 and sequentially generates position
information indicating the current position. As a specific example,
the position information obtaining means 11 has a GPS receiver,
and the current position (latitude and longitude) of user terminal
1 can be obtained from the positioning satellites and the like….”, paragraph 27, Fig. 2 element 12.
“a position information receiver”,  from the instant disclosure
“…In addition, the position information
receiving means 21 of service providing device 2 sequentially
receives the position information indicating the current position
of each vehicle from the user terminal 1….”, paragraph 59 , Fig. 2 element 11.
“a  service provider”,  from the instant disclosure
“…a service providing device, a service providing method, and a service
providing program capable of efficiently providing services such
as advertisements and contents…”, paragraph 5
“from two or more moving units among the plurality of moving units”,  from the instant disclosure
“…Currently, as a method of realizing automatic operation of
moving units, development of control technology of automatic
driving suitable for aircraft, ships, automobiles, drones and other
moving unit, and development of communication, broadcasting and
other control technology related to the control of these moving
units are under way…”, paragraph 2.
“without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device”; from the instant disclosure
“0077] In the present embodiment, vehicle having the auto operation function is exemplified, but the present invention can be applied not only on vehicle, but on any moving unit that can autonomously operate without a direct manipulation by a human being…”, paragraph 77.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“route information receiver; a position information receiver; service provider“ from two or more moving units among the plurality of moving units”; “without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device;” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Again, here, the  limitations: 
“route information receiver; a position information receiver; service provider“ from two or more moving units among the plurality of moving units”; “without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device;”  that were considered to be extra-solution activity in Step 2A, are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving route information indicative of respective moving route of each of plurality of moving units each of which comprises auto operation function; receiving position information indicative of current position of each of the plurality of moving units”
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“route information receiver; a position information receiver; service provider“ from two or more moving units among the plurality of moving units”; ““without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device;” , were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the route information receiver; a position information receiver; service provider“ from two or more moving units among the plurality of moving units”; “without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device;”   limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Additionally, the Examiner notes that generic elements such as  “without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device;” , as claimed herein,  are well-understood, routine, conventional elements and activity,  see for example the provided reference
US PG. Pub. No.  20080161987 (Breed), “Self-Driving Cars and the Urban Challenge”. 2008.  And https://web.archive.org/web/20161224130157/https://en.wikipedia.org/wiki/History_of_autonomous_cars. History of autonomous cars. 2016.  These elements are fully supported under Berkheimer Option 2.

Claims 1 and 14: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a service providing device and a computer device.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-11 and 15, the claims recite elements such as “service providing condition is that the moving route of the moving units includes a predetermined certain point”, “service provider providing means provides, as the service, an advertisement relating to a shop relating to the certain point, or a coupon available at a shop relating to the certain point”, “the service provider providing means causes the content to be played by sending the content to a user terminal used by the user“
“content stored in a user terminal in advance to be played by sending a playing command to the user terminal used by the user”, “attribute information includes information regarding, for each moving route, a number of people in the moving unit, what kind of person with what reason in the moving unit”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US PG. Pub. No. 20180143649 (MIAO).

As to claims 12, 1 and 13, MIAO discloses 
by a route information receiver, receiving route information indicative of respective moving routes of a  plurality of moving units,  each of which comprises an auto operation function without a direct manipulation by a human being, wherein the route information is sent from each moving unit to the service providing device 
(see Fig. 3 at least element 311, Fig. 4 and abstract)

by a position information receiver, receiving position information indicative of a current position of each moving unit
(“0024] Sensor system 114 may further include other sensors, such as, a sonar sensor, an infrared sensor, a steering sensor, a throttle sensor, a braking sensor, and an audio sensor (e.g., microphone). An audio sensor may be configured to capture sound from the environment surrounding the autonomous vehicle. A steering sensor may be configured to sense the steering angle of a steering wheel, wheels of the vehicle, or a combination thereof. A throttle sensor and a braking sensor sense the throttle position and braking position of the vehicle, respectively. In some situations, a throttle sensor and a braking sensor may be integrated as an integrated throttle/braking sensor”, paragraphs 24 and 28); 
by a service provider, when a service providing condition, which relates to the route information, is satisfied by the route information from two or more moving units among the plurality of moving units, providing a service associated with the service providing condition to users of the two or more moving units based on the route information and the position information
(see at least he location server provides location services and the MPOI server provides map services and the POIs of certain locations. .”, paragraphs 28 and 35).

As to claim 1, it comprises the same limitations than claim 12 above, therefore is rejected in the same manner.

As to claim 13, it comprises the same limitations than claim 12 above, therefore is rejected in the same manner. Further, MIAO discloses
A non-transitory computer-readable medium storing code that that, when executed by a computer, causes the computer to execute
(paragraphs 67-68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over  PG. Pub. No. 20180143649 (MIAO) in view of US PG. Pub. No. 20050144049 (Kuzunuki).

As to claims 2 and 3, MIAO discloses 
“…For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations…”, paragraph 28.

Although, MIAO discloses POI, Miao does not expressly disclose, but Kuzunuki discloses
wherein the service providing condition is that the moving route of the moving units includes a predetermined certain point
(“… search is done based on popularity data and time in addition to conditions or criteria as input thereto. Note that in cases where a plurality of recommended routes are available [Examiner interprets as service providing condition], …. accordance with a final land point and/or a turn point  [Examiner interprets as a predetermined certain point] or else or alternatively the popularity…”, paragraph 84).

wherein the service provider provides the service, based on the position information, at a timing when the two or more moving units enter a range defined by the certain point
(“…an outline of service to be performed at the guidance management unit 50-3 by the relation of the mobile information terminal 10a versus information delivery server 50. The guidance management unit 50-3 is responsive to receipt of present position information as sent from the mobile information terminal 10 via the communication base station 20 and Internet 40 and an operation instruction being input to a display screen (LCD 10-8 and TB 10-7), for letting an image 10a1, text 10a2 and audio 10a3 (audible guidance is available upon instruction of an icon) corresponding to either the present position or the operation instruction be output from the information delivery server 50. At this guidance output processing, when the present position being sent from the mobile information terminal 10a becomes identical to a specified position present during this guidance or alternatively falls within a specified position range,…”, paragraph 74 and Fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kusunuki’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to provide timing and service based in that timing  in order to support “…a server type car navigation device for implementation of navigation services upon receipt of information incoming from the server”, (paragraph 55 of Kusunuk).

As to claim 4, MIAO discloses
“…For example, the perception and planning system 110 may receive media content (e.g., sponsored content or advertisements) from the remote server based on a point of interest (e.g., a local business) associated with the route segment corresponding to the group of vehicles…”, paragraph 50.

MIAO does not expressly disclose but  Kuzunuki discloses  
the service provider provides, as the service, an advertisement relating to a shop relating to the certain point, or a coupon available at a shop relating to the certain point
(“[0093] As shown in FIG. 13, a computer communications system preferably adaptable for use with the business model of this example is typically arranged to include an information delivery/distribution business entity 1301 which manages and handles the information delivery server 50 stated supra and several associate entities coupled together over communication links with the entity 1301 being as a net center, wherein they may include a contents business entity 1302, advertisers or "sponsors" 1303 such as shops, hotels, public organizations, etc., Internet users or subscribers 1304, carrier business entities 1305 for performing communications, business entities 1306 for performing events and/or planning, and more than one digital mobile tool user (say, "mobiler") 1307 who uses his or her mobile information terminal 10…”, paragraph 93 and Fig. 13.
“…Optionally, an arrangement is employable for offering to repeaters a charge-off or "discount" privilege by application of mileage services or point services…”, paragraph 97).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kusunuki’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to provide timing and service based in that timing  in order to support “…a server type car navigation device for implementation of navigation services upon receipt of information incoming from the server”, (paragraph 55 of Kusunuk).
As to claim 7, although MIAO discloses 
“…For example, perception and planning system 110 may obtain location and route information from an MPOI server, which may be a part of servers 103-104. The location server provides location services and the MPOI server provides map services and the POIs of certain locations…”, paragraph 28.
MIAO does not expressly disclose but  Kuzunuki discloses  
the service providing condition relates to a moving time in the moving route or a moving distance in the moving route, and the service provide provides a service dependent on the moving time or the moving distance
(“[0083] FIG. 9 is a diagram showing an outline of a service to be done at the route search management unit 50-6. The mobile information terminal 10a shown herein is in the state that it presently receives a route search service. This service is such that when the mobile information terminal 10a sends a starting location (present position) (M11) and destination location (M14) [Examiner interprets as a moving distance in the moving route] plus operation instruction to the information delivery server 50, a route search is carried out causing its route search results to be displayed on the display screen of the mobile information terminal 10a while marking (R11) in colors and/or forms that are readily recognizable by users….”, paragraph 83.
“….Upon execution of such recommended route search, search is done based on popularity data and time [[Examiner interprets as a moving time in the moving route] in addition to conditions or criteria as input thereto”, paragraph 84 and Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kusunuki’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to provide timing and service based in that timing  in order to support “…a server type car navigation device for implementation of navigation services upon receipt of information incoming from the server”, (paragraph 55 of Kusunuk).

As to claim 8, MIAO does not expressly disclose but  Kuzunuki discloses  
wherein the service providing condition is that two or more moving units have a common destination
(“0082] The illustrative example is the one that the landmark classification of "Company" and the search keyword (KW) of "XX Factory" (S1) are input resulting in search results being displayed as shown by S2. When instructing an item of MAP (3) in the search results of S2, its landmark will be map-displayed [Examiner interprets as condition is that two or more moving units have a common destination]. The use of this search makes it possible to efficiently access many landmarks registered…”, paragraph 82.
“…Upon execution of such recommended route search, search is done based on popularity data [Examiner interprets as condition is that two or more moving units have a common destination] and time in addition to conditions or criteria as input thereto…”, paragraph 84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kusunuki’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to provide timing and service based in that timing  in order to support “…a server type car navigation device for implementation of navigation services upon receipt of information incoming from the server”, (paragraph 55 of Kusunuk).

As to claims 9 and 10, MIAO does not expressly disclose but  Kuzunuki discloses  
wherein the service providing condition relates to a number and/or an attribute information of users using the moving units
(“…permitting said server apparatus to calculate from position information being sent from each of said plurality of information terminal devices an index number indicative of either a degree of congestion or popularity with respect to a plurality of preregistered facilities, execute a route search to determine a route leading to a destination location from a starting place under search conditions at least including the index number thus calculated, and send information indicating the searched route toward said information terminal device which has issued a request to do to [Examiner interprets as a number and/or an attribute information of users using the moving units]…”, claim 38). 

Wherein the service provided by the service providing means is playing a content, and the service provider causes the content to be played by sending the content to a user terminal used by the user
(‘…38. An information service providing method for use in an information delivery system comprising …. terminal device, said method comprising the steps of: causing said each information terminal device to detect its own position and then send information indicative of the detected information to said server apparatus…”, claim 38).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kusunuki’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to provide timing and service based in that timing  in order to support “…a server type car navigation device for implementation of navigation services upon receipt of information incoming from the server”, (paragraph 55 of Kusunuk).

As to claim 6, MIAO does not expressly disclose but  Kuzunuki discloses  
wherein the service providing condition is that a number of the moving units whose moving route includes the certain point is equal to or more than a predetermined number
(Given the broadest reasonable interpretation, Kusunuki teaches a landmark or company for advertising, “ [0082] The illustrative example is the one that the landmark classification of "Company" and the search keyword (KW) of "XX Factory" (S1) are input resulting in search results being displayed as shown by S2. When instructing an item of MAP (3) in the search results of S2, its landmark will be map-displayed. The use of this search makes it possible to efficiently access many landmarks registered. …”, paragraph 82 And Fig. 8.
“[0084] The mobile information terminal 10b shown herein is in the state that it is receiving a recommended route search service. This service is such that when the mobile information terminal 10b sends a starting location (present position) (M11) and desired field along with a range (land map display range) and time plus operation instruction to the information delivery server 50, a recommendable route search is carried out causing its recommended route search results to be displayed on the display screen of the mobile information terminal 10b while marking (R11, R12) in colors and/or forms that are readily recognizable by users. Upon execution of such recommended route search, search is done based on popularity data and time in addition to conditions or criteria as input thereto”, paragraph 84 and Fig. 9).
Although Kusunuki teaches number of the moving units whose moving route includes the certain point
(Kusunuki teaches  access of data of a number of moving units,  “…[0060] FIG. 3 is a diagram showing an exemplary internal configuration of the information delivery server 50. In FIG. 3, 50-1 designates a communication unit with the Internet 40; 50-2 denotes a processing unit of the information delivery server 50 as make up from a CPU and memory or memories for implementing required processings in conjunction with displaying by a browser software of the above-noted mobile information terminal 10 and also maintenance and management plus control of accessible Web cites on the Internet…”, paragraph 60 and Figs 1 and  3.
Kusunuki teaches moving units whose moving route includes  certain point,  “[0063] A landmark management unit 50-5 is the one that performs management of landmarks by using the map DB (50-13) and landmark DB (50-14). The term "landmark management" as used herein may refer to an operation for managing and servicing information as to either a building structure or sight point which may become as a mark in maps in every information classification event--this may be carried out in known navigation systems in some cases. This landmark management service is convenient for determination of a place to be traveled or for execution of route search. Alternatively it may be arranged to demand a registration fee or request advertisement fee based on an access number of landmarks. …”, paragraph 63). Kusunuki does not expressly disclose 
a number of the moving units …. is equal to or more than a predetermined number
But, from Kusunuki’s teaching of access of data of a number of moving units,  paragraph 60 and Figs 1 and  3) and moving units whose moving route includes  certain point, (paragraph 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to MIAO’s teaching,  the teaching of Kusunuki about any kind of criteria or conditions to display advertisement (paragraph 84 and Fig. 9) and the results would have been predictable.


Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20180143649 (MIAO)  in view of US PG. Pub. No.  20160180709 (Rider).

As to claim 5, MIAO does not  disclose, but Rider discloses 
wherein the service provider provides the service utilizing a player device viewable from the two or more moving units at the certain point, the player device being located near the certain point
(“[0016] As a driver approaches an outdoor advertising apparatus 102, the driver may interact with the outdoor advertising apparatus 102, such as by gesturing or gazing. For example, the driver may point to the outdoor advertising apparatus 102, thereby indicating an interest in the contents or content related to that being displayed on the outdoor advertising apparatus 102. The driver's gesture may be observed and interpreted by an onboard system in the vehicle, such as an in-vehicle infotainment system (IVI). Based on the driver's action and the vehicle's telematics, the IVI may communicate with the outdoor advertising apparatus 102 that the driver pointed to, and obtain possible actions or additional information about the contents displayed on the outdoor advertising apparatus 102….”, paragraph 16 and Figs 1and 3 and associated disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rider’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to support interaction with a player device viable like a billboard in order to provide roadside advertisements (see Rider paragraph 2).

As to claim 11, MIAO discloses
content  to be played by sending a playing command to the user terminal used by the user
(“….Wireless communication system 112 could communicate directly with a device (e.g., a mobile device of a passenger, a display device, a speaker within vehicle 101), for example, using an infrared link, Bluetooth, etc. User interface system 113 may be part of peripheral devices implemented within vehicle 101 including, for example, a keyword, a touch screen display device,…”, paragraph 26 and Fig. 1

MIAO does not disclose,  but Rider discloses
wherein the service provided by the service providing means is playing a content (Fig. 4 and associated disclosure), and the service provider  causes the content stored in a user terminal in advance to be played
(“…The route may be used by the advertising system 110 to identify recommendations or suggestions to the driver, which may be related to outdoor advertising apparatus 102 along the route. Recommendations or suggestions may include options such as shopping venues, scenic outlooks, tourists stops, information kiosks, or the like, related to content on one or more outdoor advertising apparatus 102 along the route. Additionally, the advertising system 110 may push content related to outdoor advertising apparatus 102 [Examiner interprets as causes the content stored in a user terminal in advance] identified as being on the route. The content may be large (e.g., several megabytes or gigabytes) such that transmitting such conte… A movie advertising some of the features or amenities of the hotel may be downloaded to the vehicle 104 in anticipation that the vehicle 104 may pass the outdoor advertising apparatus 102. When the vehicle 104 is detected as being near the outdoor advertising apparatus 102, such as with a location system (e.g., GPS or GLONASS), the movie may begin to play on the vehicle's IVI system”, paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rider’s teaching with the teaching of  MIAO. One would have been motivated to  provide functionality to
play content stored in a user terminal in order to effectively support advertisement (see Rider paragraph 22).


Response to Arguments

Applicant's remarks of 7/25/2022 are based on the newly amended claims and such arguments are fully addressed in the present Office Action as featured above.
Applicant argues (Remarks 6-7)
Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103:
Application No. 16/973,024
Docket No. 019200-000008
The Office Action rejects claims 1-15 under 35 U.S.C. § 101, claims 1-4, 7-10, and 12-14
under 35 U.S.C. § 102 (a)(l) over Kuzunuki (US Pub. No. 2005/0144049), claims 5 and 11 under
35 U.S.C. § 103 over Kuzunuki and Rider (US Pub. No. 2016/0180709), claim 6 under 35 U.S.C.
§ 103 over Kuzunuki, and claim 15 under 35 U.S.C. § 103 over Kuzunuki and Sharma (US Pat.
No. 7921036). The rejections are traversed for the reasons advanced in detail below….
The Examiner asserts that for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 

Applicant argues (Remarks 5)
Rejections Under 35 U.S.C. § 101:
The Office Action rejects claims 1-15 under 35 U.S.C. § 101 as being directed to nonstatutory
subject matter. The rejection is traversed for the reasons advanced in detail below.
Applicant submits that the claims, as presented herein, satisfy the requirements of 35
U.S.C. § 101. For example, claim 1 recites, in relevant part, "providing a service to users of the
two or more moving units." This service can be, as recited in claim 4, for example, an
advertisement relating to a shop relating to the certain point, or a coupon available at a shop relating
to the certain point. In addition, para. [0022] of the specification provides "Since the service is
provided when the service provision condition is satisfied by route information from two or more
of the plurality of moving units, the service provision efficiency is improved. In addition, since
optimum information can be distributed based on dynamic movement information of a plurality of
moving units, efficient information is provided."
Applicant submits that providing a service clearly amounts to a practical application,
thereby satisfying the requirements of 35 U.S.C. § 101. Accordingly, reconsideration and
withdrawal of the rejection under 35 U.S.C. § 101 are in order and respectfully requested

In response the Examiner asserts that a prima facie of unpatentability with a complete facially sufficient analysis has been established. The instant claims are not eligible under 2019 PEG because the claims are complete supported by Berkheimer Option 2. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Vehicular Communications: A Network Layer Perspective”. IEEE. 2018.
This article discloses that vehicular communications, referring to information exchange among vehicles, infrastructures, etc., have attracted a lot of attention recently due to great potential to support intelligent transportation, various safety applications, and on-road infotainment. This article provides a comprehensive overview of a recent research on enabling efficient and reliable vehicular communications from the network layer perspective. The article elaborates in general applications and unique characteristics of vehicular communication networks and the corresponding classifications. Based on different driving patterns, this publication categorize vehicular networks into manual driving vehicular networks and automated driving vehicular networks, and then discusses the available communication techniques, network structures, routing protocols, and handoff strategies applied in these vehicular networks. Finally, the article identifies the challenges confronted by the current vehicular networks and presents the corresponding research opportunities.

US PG. Pub. No.  20080161987 (Breed). This publication teaches, “Method and system for enabling semi-autonomous or autonomous vehicle travel includes creating dedicated travel lanes for vehicle travel, determining the location of vehicles in the dedicated travel lanes, and providing instructions to the vehicles in the dedicated travel lanes to enable them to travel in a manner which maximizes speed….”, abstract and “0365] A number of forms of infrastructure-to-vehicle communication have been discussed elsewhere herein. These include map and differential GPS updating methods involving infrastructure stations which may be located at gas stations, for example. Also communications with precise positioning stations for GPS independent location determination have been discussed. Communications via the Internet using either satellite Internet services with electronic steerable antennas such as are available from KVH, Wi-Fi or Wimax which will undoubtedly become available ubiquitously…”, paragraph 365.

“Self-Driving Cars and the Urban Challenge”. IEEE. 2008.  This article provides a brief overview of the benefits of autonomous vehicles and Boss, the autonomous vehicle that won the 2007 DARPA Urban Challenge. Autonomous vehicles will improve traffic safety, increase fuel efficiency, and help reconnect the elderly and disabled to our society. Autonomous-vehicle research has been active for the last 20 years, with the recent Urban Challenge building tremendously on past successes. Boss uses onboard sensing and a priori maps of the road environment to navigate safely and effectively. While the Urban Challenge was successful, there is much work to do as this technology becomes increasingly commercialized. Published in: IEEE Intelligent Systems ( Volume: 23, Issue: 2, March-April 2008).

https://web.archive.org/web/20161224130157/https://en.wikipedia.org/wiki/History_of_autonomous_cars. History of autonomous cars. 2016.  This internet article discloses “Experiments have been conducted on automating cars since at least the 1920s; promising trials took place in the 1950s and work has proceeded since then. The first self-sufficient and truly autonomous cars appeared in the 1980s, with Carnegie Mellon University's Navlab and ALV projects in 1984 and Mercedes-Benz and Bundeswehr University Munich's Eureka Prometheus Project  in 1987. Since then, numerous major companies and research organizations have developed working prototype autonomous vehicles including Mercedes-Benz, General Motors, Continental Automotive Systems, Autoliv Inc., Bosch, Nissan, Toyota, Audi, Volvo, Vislab from University of Parma, Oxford University and Google. In July 2013, Vislab demonstrated BRAiVE, a vehicle that moved autonomously on a mixed traffic route open to public traffic. As of 2013, four U.S. states have passed laws permitting autonomous cars: Nevada, Florida, California, and Michigan. In Europe, cities in Belgium, France, Italy and the UK are planning to operate transport systems for driverless cars, and Germany, the Netherlands, and Spain have allowed testing robotic cars in traffic.”


Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/6/2022